Citation Nr: 1717228	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-00 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss disability on an extra-schedular basis.

2.  Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel




INTRODUCTION

The Veteran had active naval service from September 1984 to August 1987, May 1989 to May 1991, and March 2007 to April 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In his January 2013 substantive appeal, the Veteran requested a Board hearing to be held at the RO.  In a January 2013 correspondence, the RO notified the Veteran that a Board hearing was scheduled for March 2013.  The Veteran failed to appear for this hearing.  As the Veteran has not requested that the Board hearing be rescheduled, this hearing request is deemed withdrawn.  

In April 2015, the Board denied the Veteran's claim of entitlement to a compensable initial rating for bilateral hearing loss disability on both a schedular and extraschedular basis.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court granted a Joint Motion for Partial Remand and vacated the Board's decision insofar as it concerned entitlement to an initial compensable rating for bilateral hearing loss disability on an extraschedular basis. 

In December 2015, the Board remanded this residual aspect of the Veteran's claim for additional development.  After the Appeals Management Center issued an April 2016 supplemental statement of the case, the Veteran's claim was remitted to the Board for further appellate review. 

In September 2016, the Board remanded the Veteran's claim after asserting that, after submission of new evidence, the issue of entitlement to a compensable schedular rating for bilateral hearing loss had once again been reasonably raised by the record but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board directed the AOJ to undertake the appropriate actions regarding the Veteran's reasonably raised claim of entitlement to a compensable rating for bilateral hearing loss both on a schedular and extraschedular basis, to include as to whether the matter should be referred to the Director of Compensation for extraschedular compensation under 38 C.F.R. § 3.321. 

In March 2017, the AOJ issued a supplemental statement of the case adjudicating the claim and it has now been returned to the Board for further appellate action. 

The issue of entitlement to an initial compensable rating for bilateral hearing loss disability on an extraschedular basis is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's hearing is no worse than Level II in the right ear and Level I in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Analysis

The Veteran initially reported for an audiology consultation in September 2008.  He reported that while serving in Iraq, he was exposed to recurrent artillery noise.  He specifically recalled another incident in the 1980s where he was caught in a missile shoot without hearing protection and noticed hearing loss in his right ear immediately, as well as a nose bleed.  Service connection for bilateral hearing loss was granted in December 2010 with an effective date of July 22, 2010.

At a November 2010 VA audiology evaluation, the Veteran reported hearing loss that caused him to have difficulty hearing in all listening situations.  He reported that he was unable to hear without the use of his hearing aids.  The Veteran's audiometric testing results at that time were:

Hertz
1000
2000
3000
4000
Average
Right Ear
10
15
60
75
40
Left Ear
10
20
50
70
37.5

Speech recognition ability was 96 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed bilateral hearing loss disability.  Applying those values to the rating criteria results in a numeric designation of Level I in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

At a November 2012 VA audiology evaluation, the Veteran reported that he was dependent on amplification and that without his hearing aids, he was unable to hear.  He reported that he struggled to effectively hear and communicate in most listening environments and had a consistent need for repetition.  The Veteran's audiometric testing results at that time were:

Hertz
1000
2000
3000
4000
Average
Right Ear
10
25
65
70
42
Left Ear
10
25
60
65
40

Speech recognition ability was 92 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed bilateral hearing loss.  Applying those values to the rating criteria results in a numeric designation of Level II in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

VA treatment records from September 2015 show that the Veteran reported worsening hearing loss, bilaterally.  The Veteran reported feeling aural fullness/pressure in both ears and feeling "stuffed up" in the evenings.  The Veteran reported limitations in daily living like difficulty hearing during the majority of daily communication, understanding conversation with 1 or 2 people in noise and in a group setting regardless of background noise, understanding his grandchildren, hearing his medical providers, understanding speech during religious services, and hearing the phone ring.  He reported feeling embarrassed, isolated, upset and having decreased social contact due to those issues.  Word recognition scores were 64 percent in the right ear and 72 percent in the left ear.

At a December 2016 VA audiology evaluation, the Veteran reported that he was a safety inspector and his hearing loss could get embarrassing when he was attending meetings as he constantly had to ask people to repeat themselves.  The Veteran's audiometric testing results at that time were:

Hertz
1000
2000
3000
4000
Average
Right Ear
30
35
75
75
54
Left Ear
30
30
65
70
49

Speech recognition ability was 96 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed bilateral hearing loss.  Applying those values to the rating criteria results in a numeric designation of Level II in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The November 2010, November 2012, and December 2016 VA examiners clearly identified the effects that the Veteran's bilateral hearing loss disability had on his daily life, to include the effect on the Veteran's social interactions.  Further, the Veteran further submitted reports of hos the Veteran's bilateral hearing loss disability impacted his ability to work in September 2015.  Therefore, the Board finds that the VA audiology evaluation reports are in compliance with the requirements of Martinak.

A review of the record shows that the Veteran receives audiology treatment at the VA Medical Center.  However, there is no indication from the VA Medical Center treatment notes of record that the Veteran has symptoms of bilateral hearing loss disability that are worse than those reported at his VA examinations.

The Board finds that the Veteran is not entitled to a compensable rating for bilateral hearing loss disability.  For the entire period on appeal, the Veteran's hearing loss was no worse than Level I in either ear.  Those results fall within the schedular criteria for a 0 percent rating.  Therefore, the criteria for an increased rating  have not been met.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).


ORDER

Entitlement to a compensable rating for bilateral hearing loss disability is denied.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

The Veteran asserts that his bilateral hearing loss disability results in an exceptional or unusual disability picture, to include marked interference with employment, as to render impractical the application of the regular rating standards.  Review of the record shows that the Veteran's bilateral hearing loss disability does not meet the schedular criteria for a compensable rating.  Further, there is an indication from the record that the Veteran's employment is impacted as a result of his bilateral hearing loss disability.  

Therefore, the Board finds that the rating schedule may be inadequate and that the issue of entitlement to an extra-schedular rating for bilateral hearing loss pursuant to 38 C.F.R. § 3.321 (b)(1) should be referred to the Under Secretary for Benefits or the Director of Compensation Service for consideration.  38 C.F.R. § 3.321 (b)(1) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Under Secretary for Benefits or the Director of Compensation Service for consideration of whether an extra-schedular rating for the service-connected bilateral hearing loss is warranted pursuant to 38 C.F.R. § 3.321 (b)(1).

2.  Then, readjudicate the claim of entitlement to an initial extra-schedular rating for the service-connected bilateral hearing loss disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


